Citation Nr: 1124683	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  94-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 with the United States Army and from November 1986 to November 1990 with the United States Navy.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a December 1992 rating decision issued in January 1993 in which the RO, in pertinent part, denied service connection for bilateral chondromalacia patella.

In September 1994, the Veteran testified at an RO hearing; a copy of the transcript is in the record.

In January 1998, January 2006 and March 2010, the Board remanded the Veteran's claim to the RO for additional development.  The case has been returned to the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Unfortunately, this case must again be remanded for additional development.  

Here, the record reflects that the Veteran has been receiving Social Security Administration (SSA) disability benefits, having been found disabled beginning June 1, 2001.  It is unclear whether such benefits were granted, in part, due to the Veteran's bilateral knee disorder.  There is no evidence of VA having made efforts to obtain SSA records.  Such records must be obtained before a decision on the claim can be made.

In compliance with the March 2010 remand instructions, additional VA treatment records through November 5, 2010 were associated with the claims file.  However, they were not associated with claims file prior to the May 2010 VA examiner's opinion.  On remand, any outstanding VA treatment records should be obtained, after which the claims file should be returned to the May 2010 VA physician, if available, or to another examiner for an opinion on whether the Veteran's bilateral knee disorder is related to either of his two periods of service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and treatment of the Veteran from the San Diego, California VA Medical Center, since November 5, 2010.  All records/responses received should be associated with the claims file.

2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits submitted by the Veteran or on his behalf.  All records/responses received should be associated with the claims file.

3.  After completion of 1 and 2 above, provide the claims file to an appropriate examiner (preferably the VA examiner who provided the May 2010 opinion, if available) for an addendum opinion.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral knee disorder (1) had its onset during active duty or is otherwise related to one of the Veteran's two periods of service or (2) had its onset within one year of the Veteran's last discharge from active duty on November 20, 1990, if arthritis is found.  The Veteran served on active duty from June 5, 1979 to June 4, 1982 and from November 21, 1986 to November 20, 1990.  In rendering the above opinions, the examiner should discuss the Veteran's lay assertions.

The examiner should set forth detailed findings and a complete rationale for any opinion or conclusion expressed, to include upon what facts in the record the opinion or conclusion is based.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claim remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


